                             Case 19-15893     Doc 23     Filed 08/14/19      Page 1 of 1

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Greenbelt
                                   In re:   Case No.: 19−15893 − TJC      Chapter: 7

Dominick Lawrence Butler
Debtor

                                  NOTICE OF FILING IN A CLOSED CASE


The above−captioned case was closed on 8/7/19. A subsequent pleading [22 − Motion for Relief from Stay Filed by
Miriam I. Rogers Holy . (Attachments: # 1 Notice of Motion # 2 Supplement) (Anderson, Jolon)] was filed with the
Court on August 12, 2019. If you wish to have this matter considered, a Motion to Reopen the case must be filed and
granted before this pleading will be considered. A fee may be required when filing a Motion to Reopen a case.
Contact the Clerk's office for the current fee.

Please note that NO action will be taken on the matter unless a motion to reopen the case has been granted by the
court.

Dated: 8/14/19
                                                           Mark A. Neal, Clerk of Court
                                                           by Deputy Clerk, Jolon Anderson
                                                           410−962−7964


cc:    Filing Party − Miriam I. Rogers Holy
       Debtor
       Attorney for Debtor − Marc A. Ominsky



nfilecls (05/2014) − jmanderson
